OPINION OF THE COURT
Morton M. Z. Lynn, J.
The plaintiff, a resident of Ravena, in the Town of Coeymans, Albany County, brings this small claim proceeding against a corporation which is not a resident of the County of Albany, but has a place for the regular transaction of business at Ravena. It has no place of business in and is not a resident of the City of Albany. Neither party is a resident of a town contiguous to the City of Albany.
The defendant has moved to dismiss the claim, challenging the jurisdiction of the court since neither party falls within the ambit of UCCA 213.
Increasingly of late attorneys seem to be making this same objection. Indeed, it seems that hardly a week passes but what at least once, and sometimes more often, such a motion is made or the court receives a call from some defendant’s counsel asserting there appears to be no reason to appear in defense since the Small Claims Court has no jurisdiction. To disabuse those members of the Bar who are not aware of it, it seems well to call their attention to the fact that UCCA 213 is applicable only to City Court actions described in UCCA 202. The instant action is brought under section 207 which says: “The court shall have jurisdiction of small claims as defined in article 18 of this act.” *872UCCA 1801 defines “small claims” to “include any cause of action for money only * * * provided that the defendant either resides, or has an office for the transaction of business or a regular employment, within the county.”
Since it appears without contradiction that the defendant does have such an office, this court does have jurisdiction of this small claim proceeding and, accordingly, the motion to dismiss is denied.